Cite as 2022 Ark. App. 76
                   ARKANSAS COURT OF APPEALS
                                         DIVISION I
                                        No.CV-20-542

                                                 Opinion Delivered   February 16, 2022
 MALIK MUNTAQIM
 ADC #088633                             APPEAL FROM THE HOT SPRING
                               APPELLANT COUNTY CIRCUIT COURT
                                         [NO. 30CV-19-235]
 V.
                                                 HONORABLE EDDY EASLEY,
                                                 JUDGE
 WENDY KELLEY, DIRECTOR,
 ARKANSAS DEPARTMENT OF
 CORRECTION, ET AL.            AFFIRMED IN PART; REVERSED
                     APPELLEES AND REMANDED IN PART


                               LARRY D. VAUGHT, Judge

       Pursuant to 42 U.S.C. § 1983, Malik Muntaqim filed a pro se civil-rights complaint in

the Hot Spring County Circuit Court against the following employees of the Arkansas

Department of Correction (ADC) in their official and individual capacities: Wendy Kelley,

director of the ADC; Dexter Payne, deputy director of the ADC;1 James Gibson, warden,

Varner Supermax (VSM); James Shipman, deputy warden, VSM; Floria Washington,

classification officer, VSM; Steve Outlaw, deputy warden, Ouachita River Correctional Unit

(ORCU); Jerilyn Hosman, classification officer, ORCU; and Nurzuhal Faust, warden, ORCU.

In his complaint, Muntaqim alleged that he was transferred to VSM and placed in the VSM

unit incentive program in retaliation for exercising his First Amendment rights and in violation


       1Kelley is no longer director of the Arkansas Department of Correction, and the
position was taken by Payne.
of his equal-protection and due-process rights. Muntaqim requested injunctive relief in the

form of being removed from the incentive program and the amendment of his correctional

file along with monetary relief of compensatory and punitive damages. Appellees filed a

motion to dismiss, which was granted by the circuit court. The circuit court also found that

the dismissal constituted a strike pursuant to Arkansas Code Annotated section 16-68-607

(Supp. 2021). On appeal, Muntaqim argues that the circuit court abused its discretion in

dismissing his complaint. We affirm in part and reverse in part.

                                         I. Standard of Review

       The standard of review for the granting of a motion to dismiss is whether the circuit

court abused its discretion. Muntaqim v. Payne, 2021 Ark. 162, at 3, 628 S.W.3d 629, 634. An

abuse of discretion occurs when the court has acted improvidently, thoughtlessly, or without

due consideration. Id. at 3, 628 S.W.3d at 634. In reviewing the circuit court’s decision on a

motion to dismiss under Arkansas Rule of Civil Procedure 12(b)(6), we treat the facts alleged

in the complaint as true and view them in the light most favorable to the party who filed the

complaint. Id., 628 S.W.3d at 634. In testing the sufficiency of the complaint on a motion to

dismiss, all reasonable inferences must be resolved in favor of the complaint, and the pleadings

are to be liberally construed. Id., 628 S.W.3d at 634. However, our rules require fact pleading,

and a complaint must state facts, not mere conclusions, in order to entitle the pleader to relief.

Id., 628 S.W.3d at 634. Furthermore, because sovereign immunity is jurisdictional immunity

from suit, jurisdiction must be determined entirely from the pleadings. Id., 628 S.W.3d at 634.




                                                2
                                         II. Background

       From a review of the complaint and the documents attached and incorporated into the

complaint, Muntaqim’s civil-rights action is based on the following alleged facts. On June 12,

2018, a major disciplinary violation was issued against Muntaqim at ORCU for striking a

correctional officer in the face with a “closed fist.” As a result of this violation, the ORCU

classification committee that included Outlaw and Hosman recommended that Muntaqim be

transferred to VSM. The record indicates that the ADC’s form titled “Notice of Supermax

Placement” was dated June 25, 2018, with a classification hearing scheduled to take place on

June 26, 2018. The ADC’s classification summary and supermax placement indicate that the

basis for the action taken by the classification committee included the findings resulting from

a disciplinary hearing held on June 20, 2018, and that the evidence adduced at the hearing

consisted solely of the incident report. The classification committee made its decision on June

26, 2018, and the decision of the classification hearing was affirmed by Payne. Payne’s

signature affirming the decision was dated June 25, 2018, the day before the committee’s

decision. Muntaqim appealed the classification-hearing decision on June 26.

       Muntaqim was transferred to VSM on July 31, 2018. After the transfer, Shipman and

Washington assigned Muntaqim to the VSM incentive program for eighteen months.

Muntaqim filed a grievance related to his assignment to the VSM incentive program. Payne

sent Muntaqim a letter dated July 9, 2018, in response to Muntaqim’s appeals challenging his

assignment to VSM and his placement in the VSM incentive program. In the letter, Payne

informed Muntaqim that there was no official appeal process from the placement in the




                                              3
incentive program and further stated that he had reviewed the decision to assign Muntaqim to

VSM and again affirmed the transfer.

       Muntaqim filed grievances in October and November 2018, alleging that Payne had

denied him due process in his placement in the incentive program by denying his right to

appeal the decision. Muntaqim also alleged that Payne was biased because he dated the

affirmance of the transfer to VSM on June 25, 2018, prior to the June 26, 2018 decision by

the classification committee. Muntaqim’s attempt to appeal the transfer and placement in the

incentive program was sent to Payne for resolution, and Payne responded on December 11,

2018, reaffirming the transfer, explaining that the date affirming the classification committee’s

ruling was a “typo,” and stating that Muntaqim’s complaints regarding his transfer had already

been reviewed by Payne. Muntaqim had also filed grievances against Payne, Washington, and

Shipman for violating his right to due process with respect to the classification hearing. These

grievances were denied on the basis that Payne’s decision was final, and on January 24, 2019,

Payne filed a response to Muntaqim’s due-process appeal and affirmed the denial of the

grievance.

       Muntaqim filed another grievance against separate appellees Kelley, Gibson, Shipman,

and Washington on January 7, 2019, alleging that the appellees had violated his right to due

process by turning a “blind eye” to alleged irregularities in the classification hearing that

resulted in his transfer to VSM. On January 16, 2019, Payne addressed this grievance and

denied it, stating that he would not address the merits of Muntaqim’s appeal.

       Finally, in June 2019, Muntaqim filed a grievance against separate appellee Gibson for

failing to provide access to copies of VSM policies delineating guidelines for placement in


                                               4
VSM as well as appeal and reintegration procedures. Payne denied the appeal from the

grievance regarding the lack of access to certain VSM guidelines on the basis that the ADC

management team decides which policies are made available to inmates. In addition to filing

the above-cited multiple grievances, Muntaqim sent letters to Kelley objecting to his

assignment to VSM. Kelley’s office did not address the complaints but informed Muntaqim

that he had an opportunity to object during the course of the classification hearing and that

the office of the director is not involved in resolving grievances.

                                        III. Claims for Relief

       In his complaint, Muntaqim claimed that his transfer to VSM was motivated by

retaliation for the multiple grievances and actions he had filed on his own behalf in 2015 and

the grievances and actions he had filed on behalf of a fellow inmate in 2017. Muntaqim’s equal-

protection claims were based on allegations that female inmates are not subject to placement

in punitive units such as VSM. He also pointed out that on the same date that Payne affirmed

his transfer to VSM, Payne allegedly overruled a transfer to VSM of an inmate named

Christopher Crenshaw who had stabbed another inmate multiple times.

       Muntaqim further alleged that he was denied due process in the decision to place him

in the VSM incentive program because he was denied an appropriate appeal process in that

the decision was reviewed by Payne—the official who initially affirmed the transfer decision—

and not reviewed by the proper administrative officials. Muntaqim further alleged that Payne

was not an impartial decision-maker due to his affirming the transfer one day before the

classification commission made its decision to transfer him to VSM. Muntaqim contended




                                                5
that Washington and Shipman were made aware of Payne’s inappropriate review of his VSM

placement but declined to correct the due-process violation.

       Also, within his due-process argument, Muntaqim contended that the VSM program

imposes an atypical and significant hardship within the correctional context in that inmates

are confined to their cells for twenty-four hours, are forbidden to interact or speak with fellow

inmates, are served meals in their cells, and are allowed exercise for two hours a week in an

enclosed space. He alleged that the conditions at VSM and the VSM incentive program are

atypical and therefore created a liberty interest protected by due process. Muntaqim alleged

that transfer to VSM for assaulting a staff member deprives him of parole, that the ability to

advance out of the VSM incentive program is arbitrary and indefinite, and that inmates

assigned to the program have remained there for multiple years. Muntaqim stated in his

complaint that as of the date the complaint was filed, he had not yet been allowed to begin

participation in the incentive program since his arrival at VSM but instead had remained

isolated in his cell, unable to communicate with other inmates, restricted from participating in

daily exercise, and denied access to VSM guidelines regarding appeals and reintegration into

the general population.

                                  IV. Sovereign and Statutory Immunity

       Sovereign immunity for the State of Arkansas arises from an express declaration in

article 5, section 20 of the Arkansas Constitution. Muntaqim, 2021 Ark. 162, at 3, 628 S.W.3d

at 635. A suit against the State is barred by the sovereign-immunity doctrine if a judgment for

the plaintiff will operate to control the action of the State or subject the State to liability. Id. at

3–4, 628 S.W.3d at 635.


                                                  6
       The doctrine of sovereign immunity is applicable to state agencies, and this court has

recognized that a suit against a public official in his or her official capacity is essentially a suit

against that official’s agency. Id. at 4, 628 S.W.3d at 635. However, a claim of sovereign

immunity may be surmounted if the state agency is acting illegally, and this court has long

recognized that a state agency or officer may be enjoined from an action that is ultra vires. Id.,

628 S.W.3d at 635. The scope of the exception to sovereign immunity for unconstitutional

acts or for acts that are ultra vires extends only to injunctive relief. Id., 628 S.W.3d at 635.

       With respect to individual state actors, in determining whether state actors are entitled

to statutory immunity, we have been traditionally guided by the United States Supreme Court’s

analysis of qualified-immunity claims. Id., 628 S.W.3d at 635. Under this analysis, immunity is

precluded when a constitutional violation is asserted and if it is demonstrated that the

constitutional right has been clearly established such that the official would have known that

the conduct violated that clearly established right. Id., 628 S.W.3d at 635. Otherwise, a state

official is immune from individual-capacity suits if his or her actions did not violate clearly

established principles of law of which a reasonable person would have knowledge. Id., 628

S.W.3d at 635. Courts evaluating a claim of immunity must determine first whether the plaintiff

has alleged facts that demonstrate the deprivation of an actual constitutional right and, second,

that the right was clearly established at the time of the alleged violation. Id., 628 S.W.3d at 635.

       The doctrine of qualified immunity balances two important interests—the need to hold

public officials accountable when they exercise power irresponsibly and the need to shield

officials from harassment, distraction, and liability when they perform their duties reasonably.

Pearson v. Callahan, 555 U.S. 223, 231 (2009). To promote the second interest, qualified


                                                  7
immunity protects all but the plainly incompetent or those who knowingly violate the law.

Malley v. Briggs, 475 U.S. 335 (1986).

       To state a claim under § 1983, a plaintiff must plead that each government-official

defendant, through the official’s own individual actions, has violated the Constitution. Reynolds

v. Dormire, 636 F.3d 976, 979 (8th Cir. 2011) (citing Ashcroft v. Iqbal, 556 U.S. 662 (2009)).

Similarly, if a supervisor is aware of the institution’s deliberately indifferent policy that caused

a constitutional injury, then individual liability might flow from that act. Daniel v. Cook Cnty.,

833 F.3d 728, 737 (7th Cir. 2016).

       Muntaqim’s constitutional claims for monetary damages against appellees in their

official capacity are claims against the State and are therefore barred by the doctrine of

sovereign immunity. Accordingly, we hold that the circuit court did not abuse its discretion in

dismissing those claims. Muntaqim also seeks injunctive relief against appellees in their official

capacity, and he has asserted that appellees in their individual capacities violated his

constitutional rights. Therefore, we must determine whether Muntaqim pled facts relating to

his constitutional claims upon which relief can be granted, which will include the consideration

of whether he pled facts sufficient to demonstrate that the appellees acted “ultra vires.” With

regard to Muntaqim’s claims against appellees in their individual capacities, we must determine

whether he has alleged facts that demonstrate the deprivation of an actual constitutional right

and whether that right was clearly established at the time of the alleged violation.

                                           V. Retaliation

       In raising a retaliatory-transfer claim, the prisoner faces a substantial burden in

attempting to prove that the actual motivating factor for his transfer was the impermissible


                                                 8
retaliation. Goff v. Burton, 7 F.3d 734, 737 (8th Cir. 1993). In meeting this burden, a prisoner

must prove that the transfer would not have been made “but for” the prisoner’s litigation

activities. Id.

        Claims of retaliation fail if the alleged retaliatory-conduct violations were issued for the

actual violation of a prison rule. Hartsfield v. Nichols, 511 F.3d 826, 829 (8th Cir. 2008). A

defendant may successfully defend a retaliatory-discipline claim by showing “some evidence”

the inmate actually committed a rule violation. Id. Moreover, inmates do not have a

constitutional right to incite other inmates to file grievances or to assist other inmates in filing

lawsuits. Rouse v. Benson, 193 F.3d 936, 941 (8th Cir. 1999). Finally, the lack of a temporal

connection between the protected activity and the alleged retaliation dispels any inference of

causal connection. Lewis v. Jacks, 486 F.3d 1025, 1029 (8th Cir. 2007) (citing Kipp v. Mo. Highway

& Transp. Comm’n, 280 F.3d 893 (8th Cir. 2002)).

        Muntaqim asserts that he was retaliated against for filing grievances and lawsuits for

himself and other inmates. However, treating these allegations as true and viewing them in the

light a most favorable to Muntaqim, he fails to state a claim for retaliation. First, he does not

dispute that he struck the correctional officer but states that the assault was in response to his

being shoved against the wall by another officer. On the basis of these alleged facts, it is

undisputed that Muntaqim committed an actual rule violation by striking an officer. Second,

there is no temporal connection between actions taken by Muntaqim in 2015 and in 2017 with

respect to his transfer to VSM that took place years later in 2018. Therefore, we hold that the

circuit court’s dismissal of Muntaqim’s retaliation claim for failure to state facts upon which

relief can be granted against appellees was not an abuse of discretion.


                                                 9
                                       VI. Equal Protection

       To sustain an equal-protection claim, an inmate plaintiff must allege that he was a

member of a protected class, and he must show that similarly situated classes of inmates are

treated differently and that this difference in treatment bears no rational relation to any

legitimate penal interest. Weiler v. Purkett, 137 F.3d 1047, 1051 (8th Cir. 1998). He also must

show intentional or purposeful discrimination. Klinger v. Dep’t of Corr., 31 F.3d 727, 733 (8th

Cir. 1994).

       Muntaqim fails to state facts upon which relief can be granted demonstrating that he is

a member of a protected class and that similarly situated classes of inmates are treated

differently. While Muntaqim alleges that an inmate named Crenshaw who violently attacked

another inmate was not transferred to VSM, he failed to allege sufficient facts demonstrating

that Crenshaw was a member of a similarly situated class in that Muntaqim had assaulted a

correctional officer, not a fellow inmate. Muntaqim’s allegation with respect to female inmates

also fails because this court has found that male and female inmates are likewise not similarly

situated. Waller v. Banks, 2013 Ark. 399, at 8 (citing Keevan v. Smith, 100 F.3d 644 (8th Cir.

1996)). Therefore, the circuit court did not abuse its discretion in dismissing Muntaqim’s equal-

protection claims against appellees.

                                         VII. Due Process

       Muntaqim argues that his due-process rights were violated in the disciplinary hearing,

the hearings related to his transfer to VSM, his assignment to the VSM incentive program, and

the subsequent appeals of those hearings. The State argues that Muntaqim’s allegations fail as

a matter of law on the basis of our supreme court’s holding in Waller, supra, that there is no


                                               10
liberty interest protecting an inmate found guilty of physical violence against a correctional

officer from transfer to the VSM or assignment to the VMS incentive program.

       In Waller, the appellant alleged that the failure to provide him with notice or a hearing

before assigning him to the VSM incentive program violated his right to due process. Waller,

2013 Ark. 399, at 5. Our supreme court held that the appellant must first demonstrate that he

was deprived of a liberty interest when he was assigned to the program. Id. at 6. Evidence

showed that the incentive program required inmates to participate in programming that

consisted of viewing videos and answering questions about the material and was designed to

rehabilitate inmates by building character, developing coping skills, and teaching socially

acceptable ways of behaving. Id. at 5. And while the appellant alleged that inmates assigned to

the program were subject to longer periods of privilege loss for disciplinary infractions than

other VSM inmates, he also acknowledged that all VSM inmates, including those assigned to

the incentive program, received the same treatment in other areas, including access to mail,

visitation escort, phones, library, recreation, and medication. Id. at 5–6. The supreme court

held that because the assignment to the VSM incentive program could not be considered a

dramatic departure from the ordinary incidents of prison life, the appellant failed to state a

deprivation of a liberty interest as necessary to claim a due-process violation based on lack of

notice and a hearing. Id. at 6.

       In contrast, the United States Supreme Court in Wilkinson v. Austin, 545 U.S. 209

(2005), held that an inmate placed in disciplinary segregation for over thirty days where almost

all human contact is prohibited—even to the point that conversation is not permitted from

cell to cell—and is allowed exercise for only one hour within a twenty-four-hour period is


                                              11
entitled to due process before such disciplinary terms are imposed. The Supreme Court

explained that incarceration in supermax was “synonymous with extreme isolation”; “every

aspect of an inmate’s life [was] controlled and monitored”; inmates were “deprived of almost

any environmental or sensory stimuli and of almost all human contact”; exercise was permitted

only indoors for one hour per day, and that all meals were taken “alone in the inmate’s cell

instead of in the common eating area.” Id. at 214. The Court also noted that because inmates

were confined to a supermax facility for an indefinite period, their interest in receiving

meaningful procedural review was magnified. Id. at 224. Finally, the Court found that the

assignment to supermax “disqualifie[d] an otherwise eligible inmate for parole consideration.”

Id. The Court concluded that “[w]hile any of these conditions standing alone might not be

sufficient to create a liberty interest, taken together they impose an atypical and significant

hardship within the correctional context.” Id.

       Drawing on the Supreme Court’s reasoning in Wilkinson, the Fourth Circuit Court of

Appeals construed the atypical-and-significant-hardship analysis as turning on three factors:

(1) the magnitude of confinement restrictions; (2) whether the administrative segregation is

for an indefinite period; and (3) whether assignment to administrative segregation had any

collateral consequences on the inmate’s sentence. Smith v. Collins, 964 F.3d 266, 269 (4th Cir.

2020). Other federal circuit courts of appeals have concluded that excessive terms of

administrative segregation give rise to further inquiry into the conditions of confinement to

determine whether due process is owed. Marion v. Columbia Corr. Inst., 559 F.3d 693 (7th Cir.

2009); see also Giano v. Selsky, 238 F.3d 223 (2d Cir. 2001).




                                                 12
       The Supreme Court in Wilkinson found that the conditions of confinement described

above were significant and atypical and therefore created a liberty interest in avoiding

assignment to such disciplinary programs. 545 U.S. at 224. Under the holding in Wilkinson,

due process for supermax placement will be constitutionally adequate where an inmate

received notice of a factual basis leading to supermax consideration, fair opportunity for

rebuttal, multiple levels of review, opportunity for objections prior to final review, and a short

statement of reasons for placement. Id. at 225–26.

       Here, the conditions of confinement alleged in Muntaqim’s complaint are more

comparable to the conditions described in Wilkinson than in Waller. According to Muntaqim’s

complaint, he was assigned to the VSM incentive program in October 2018 but has remained

in administrative segregation at VSM under conditions of confinement that have been found

by the United States Supreme Court to be atypical and significant deprivation that is a dramatic

departure from the basic conditions of confinement, i.e., he has been confined to his cell for

twenty-four hours a day, is forbidden to interact or speak with fellow inmates, is served meals

in his cell, and is allowed exercise for two hours a week in an enclosed space.2 He also alleged

in his complaint that his placement in the incentive program is indefinite in that there is no

real opportunity for advancement within the program because all decisions regarding

reintegration into the general prison population are arbitrary. Williams v. Norris, 277 F. App’x

647, 650 (8th Cir. 2008) (due process requires that inmates placed in segregation receive

meaningful reviews). In sum, Muntaqim has made sufficient factual allegations to state a due-



       2In his argument on appeal, Muntaqim states that he had been in administrative
segregation for 840 days when his brief-in-chief was filed in this court.
                                               13
process claim on the basis of a liberty interest in avoiding assignment to the VSM disciplinary

program.

       Muntaqim has likewise stated sufficient facts to state a due-process claim in that he

alleged that he was denied multiple levels of review and an opportunity for objections prior to

a final review by Payne. Muntaqim’s allegations and the documents attached to his complaint

demonstrate that the majority of Muntaqim’s grievances and appeals were addressed and

rejected by Payne, who had participated in the initial decision to affirm the transfer. Moreover,

Muntaqim alleged that Payne initially denied that Muntaqim had a right to appeal his placement

in the incentive program. Muntaqim’s allegation regarding Payne’s actions with respect to an

inmate named Crenshaw who had stabbed another inmate multiple times also raises a question

that decisions made by Payne are arbitrary in view of the violent and serious nature of

Crenshaw’s assault with a deadly weapon as compared to Muntaqim’s assault with a closed

fist. Finally, Muntaqim alleged in his complaint that Kelley refused to allow him to lodge an

appeal to higher level administrative officials other than Payne, therefore denying him multiple

levels of review as required to meet due-process standards outlined by the court in Wilkinson.

       In sum, Muntaqim has alleged facts to state a claim against Payne and Kelley under §

1983 for the denial of his constitutional right to due process in assigning him and transferring

him in the VSM incentive program. We reverse and remand on this point.

       However, Muntaqim’s complaint fails to allege sufficient factual allegations that

Washington and Hosman, classification officers at ORCU; and Faust, the warden of ORCU,

were individually responsible for denying him the right to object to the placement before it

was summarily affirmed by Payne. Nor did Muntaqim allege that Washington, Hosman, and


                                               14
Faust were individually responsible for denying Muntaqim an opportunity to object to the

VSM assignment or that they were individually responsible for denying Muntaqim the right to

multiple levels of appeal of their decision. Reynolds, 636 F.3d at 979. The same is true for

Washington, classification officer at VSM; and Shipman, deputy warden at VSM. Muntaqim

failed to state sufficient factual allegations that these officers were individually responsible for

the due-process violations alleged in the complaint; therefore, we affirm the circuit court’s

dismissal of the due-process claims filed against them.

       Finally, Muntaqim alleges that Gibson violated his due-process rights when he denied

Muntaqim access to prison policies setting forth the guidelines for VSM placement. However,

there is no constitutionally protected due-process interest in unfettered access to a prison

grievance procedure. Antonelli v. Sheahan, 81 F.3d 1422 (7th Cir. 1996); Buckley v. Barlow, 997

F.2d 494 (8th Cir. 1993). Therefore, we affirm the circuit court’s finding that Muntaqim failed

to state a sufficient due-process violation against Gibson.

                                         VIII. Exhaustion

       The circuit court concluded that Muntaqim failed to exhaust administrative remedies

in connection with his constitutional claims against Outlaw, Hosman, Faust, Washington,

Shipman, and Kelley.3 It is not necessary to address exhaustion with respect to Outlaw,

Hosman, Faust, Washington, and Shipman because we affirm their dismissal from this action.

However, as discussed earlier, Muntaqim has alleged facts to state a due-process claim against

Kelley for her alleged failure to lodge an appeal to higher level administrative officials other



       3The court found that Muntaqim did exhaust administrative remedies related to his
due-process claims against Payne and Gibson.
                                                15
than Payne. Therefore, we must determine whether the circuit court abused its discretion in

finding that Muntaqim failed to exhaust remedies with regard to his due-process claims against

Kelley.

          Failure to exhaust is an affirmative defense under the Prison Litigation Reform Act

(PLRA), codified at 42 U.S.C. § 1997e; and “inmates are not required to specially plead or

demonstrate exhaustion in their complaints.” Jones v. Bock, 549 U.S. 199, 216 (2007). Because

exhaustion is an affirmative defense, the defendants have the burden of pleading and proving

the defense. Turley v. Rednour, 729 F.3d 645, 650 (7th Cir. 2013); Williams v. Runyon, 130 F.3d

568, 573 (3d Cir. 1997).

          A prisoner’s lack of compliance may be excused if the administrative remedies are not

available, but federal courts have required a prisoner to make efforts to comply with the

administrative procedures before analyzing whether the facility rendered these remedies

unavailable. Napier v. Laurel Cnty., 636 F.3d 218, 223 (6th Cir. 2011). When a prisoner makes

efforts to comply but does not succeed, whether those efforts to exhaust were sufficient under

the circumstances should be analyzed. Lee v. Willey, 789 F.3d 673, 677 (6th Cir. 2015).

          Whether a prisoner has exhausted administrative remedies is a mixed question of law

and fact. Dillon v. Rogers, 596 F.3d 260, 266 (5th Cir. 2010). Similarly, while it is a question of

law whether administrative remedies qualify as being “available” under 42 U.S.C. § 1997e(a),

availability may sometimes turn on questions of fact. Id. The court will be obligated to establish

the availability of an administrative remedy from a legally sufficient source before it may

dismiss the prisoner’s complaint. Snider v. Melindez, 199 F.3d 108, 114 (2d Cir. 1999).




                                                16
Defendants must sufficiently identify what administrative remedies may be available before

the issue of exhaustion may be resolved. Minter v. Bartruff, 939 F.3d 925, 928 (8th Cir. 2019).

       Muntaqim alleges in his complaint that Payne was not the appropriate official to handle

his appeal. According to Muntaqim, he reported the alleged error in the appeal process directly

to Kelley. Muntaqim attached to his complaint three memos written by Kelley’s office

explaining that the director does not intervene in grievances, and in the last memo, Kelley’s

office sent Muntaqim’s complaints back to Payne. Muntaqim also stated in multiple grievances

attached to the complaint that Kelley had violated his right to due process. Muntaqim alleged

that his complaints regarding Kelley’s failure to ensure appropriate levels of appeal were not

addressed. Therefore, Muntaqim stated facts sufficient to raise the issue of whether he

exhausted his administrative remedies with respect to Kelley or whether he had an “available

remedy” with respect to Kelley’s conduct in ignoring his due-process complaints. See Daniel,

833 F.3d at 737 (supervisor who is aware of an institution’s deliberately indifferent policy may

be liable). Moreover, in asserting her affirmative defense, Kelley has not identified what

administrative remedy may be available, and it is not clear from the pleadings what those

remedies might be. Accordingly, we hold that the circuit court abused its discretion in finding

that Muntaqim failed to exhaust his administrative remedies with regard to his due-process

claims against Kelley.

                                          IX. Conclusion

       The circuit court did not abuse its discretion when it dismissed Muntaqim’s retaliation

and equal-protection claims against all appellees and when it dismissed Muntaqim’s due-

process claims against separate appellees Washington, Outlaw, Hosman, Faust, Shipman, and


                                              17
Gibson. Accordingly, we affirm these findings. However, the circuit court did abuse its

discretion in dismissing Muntaqim’s individual- and official-capacity due-process claims

against Payne and Kelley and in finding that Muntaqim failed to exhaust his administrative

remedies against Kelley. We reverse and remand these findings. Additionally, we reverse the

circuit court’s finding that Muntaqim’s complaint constituted a strike pursuant to Arkansas

Code Annotated section 16-68-607.

       Affirmed in part; reversed and remanded in part.

       KLAPPENBACH and BROWN, JJ., agree.

       Malik Muntaqim, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Sammie P. Strange, Jr., Ass’t Att’y Gen., for appellee.




                                                18